Title: To Benjamin Franklin from Madame Brillon, 24 [February 1779?]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce mércredi 24 [February, 1779?]
J’ai été bien malade mon chér papa, et je suis encore bien souffrante et bien foible, j’ai ce qu’on appélle, maladie de nérfs: mal dont on ne peut s’empeschér de voir les efféts, et dont je crois qu’on ignore encore les causes puisqu’il n’y a aucuns remédes connus, et qu’on en est a l’éssai pour les palliatifs: on dit que ce mal provient d’une grande sensibillité; quélques fémmes le jouë pour interésser; bien des gents s’en mocquent et n’y croyent pas; ceux qui en sont véritablement attaqués, souffrent cruéllement et sont bien malheureux! De l’abbattement, et une profonde mélancolie sont la suitte de ces attaques; tout fatigue tout énnuye, il réste a peine la faculté de pensér—il me réste, il éxistera toujours en moi celle de vous aimér tendrement, d’estre bien sensible a votre amitié; vous éstes venu deux fois pour me voir; je ne reçois pérsonne, mais j’ai eu du chagrin de ce qu’on vous avoit mis au mesme rang que tout autre; j’ai bien recomandé qu’on vous laisse entrér quand vous viendriés; venés dés que cela vous sera possible, vous me ferés un bien grand plaisir; adieu mon chér papa, je suis avéc l’attachement le plus inviollable: Votre tres humble et trés obeissante sérvante
D’hardancourt Brillon
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
